          Case 1:14-cv-06914-ER Document 85 Filed 09/15/21 Page 1 of 1




                                                               September 14, 2021


VIA ECF
The Hon. Edgardo Ramos
United States District Court for the Southern District of New York
Thurgood Marshall                                                                             X
United States Courthouse
40 Foley Square
New York, NY 10007

Re:            Moreno-Baez v. Snack Company, LLC, et al.                         09/15/2021
               Civil Action No.: 14-cv-6914

Your Honor:

       My office has just been re-engaged by Defendants Snack Company, LLC, d/b/a Snack;
Snack Company Bedford LLC d/b/a Snack Taverna; and Adam Greene in the above referenced
matter. While my office may have previously represented these parties prior to 2016, the attorneys
working on that matter are no longer with my firm. This matter is new to me and as such, I ask
the Court to adjourn all dates related to pending Order to Show Cause, seeking default judgment
against the Defendants for a period of thirty (30) days. I have already spoken with opposing
counsel, John M. Gurrieri, Esq., and he consents to this request.

        The basis for this request is multifaceted. First, the present return date falls on Yom Kippur
and as such, I will be unable to attend the hearing either in-person or virtually. Second, as I have
been recently engaged by my clients, an extension of time is necessary for me to review the file
and discuss with my clients their respective positions so that I can adequately respond to the
pending Order to Show Cause. Third, an extension of time will allow the parties to continue their
renewed and ongoing settlement discussions. I am happy to report that the parties have engaged
in very fruitful and encouraging settlement discussions today and are close to settling this matter.

        Specifically, we ask that the Court to adjourn Defendants’ time to respond to the pending
Order to Show Cause until October 8, 2021, the time for Plaintiff to reply until October 15, 2021,
and the return date for the hearing until anytime thereafter convenient for the Court. No other
dates or deadlines have yet been set by the Court.

       Thank you for your consideration.

                                               Respectfully submitted,

                                               /s/ Lee Nolan Jacobs
                                               Lee N. Jacobs
